Title: From Benjamin Franklin to Vergennes, 18 September 1779
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir
Passy, Sept. 18. 1779.
I send herewith to your Excellency a Translation of the Invoices of the Goods desired, with the Original. The Packet Boat which brought our Dispatches will be ready to depart for America next Week, but shall wait your Orders. She is a fast Sailer being built expressly for the Business; and the Captain is a trusty Person who will take good Care of any Letters you may think fit to charge him with.
It will be of great Importance that I should inform the Congress by this Opportunity what Success is like to attend their Application.
I am, with the utmost Respect, Your Excellencys, most obedient & most humble Servant.
B Franklin
M. Le Cte. de Vergennes.
